PER CURIAM.
Notice of appeal, from the judgment and order denying a new trial, and cost bond were served on respondent and filed with the clerk of courts of Potter county on March 17, 1923. Numerous stipulations were thereafter filed, extending, from time to time, the time in which appellant was to serve and file brief up to June 5, 1924. Since that time no extension of time has been obtained,, and. no other proceeding had or paper filed in this court.
Appellant having failed to comply with rules 5, 6, 7, and 13 of this court, relating to appeals, this appeal is deemed abandoned, and the judgment and order appealed from are affirmed..